Citation Nr: 1402518	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for flat feet. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for bilateral foot disabilities, to include flat feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1976 to June 2001. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, declined to reopen the Veteran's claims of entitlement to service connection for a left ear hearing loss disability and flatfeet, and denied the claim of entitlement to service connection for a right ear hearing loss disability.

During the pendency of this appeal, the RO, in a January 2010 statement of the case, reopened the Veteran's claims for service connection for a left ear hearing loss disability but denied the underlying service connection claim.  The Board notes that it is required to address whether new and material evidence has been submitted in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for left ear hearing loss has been received, the Board will proceed, in the following decision, to adjudicate the new and material issues in the first instance. 

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board will consider the Veteran's claim for all possible foot disabilities as discussed below.

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In September 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, during the June 2013 hearing the Veteran's representative indicated that the Veteran would be waiving this procedural right with evidence he was submitting.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file. 

The issues of service connection for a bilateral hearing loss disability and a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the Veteran's claims of service connection for a left ear hearing loss disability and flat feet; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the November 2001 rating decision raises a reasonable possibility of substantiating the claims of service connection for a left ear hearing loss disability and flat feet.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied the Veteran's claims of service connection for a left ear hearing loss disability and flat feet is final.  38 U.S.C. 
§ 4005 (c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left ear hearing loss disability and flat feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claims of service connection for a left ear hearing loss disability and flat feet.  This is so because the Board is reopening the claims and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Claims to Reopen

In a November 2001 rating decision, the RO denied service connection for a left ear  hearing loss disability and flat feet.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The November 2001 rating decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 U.S.C. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

In addition, no evidence that was relevant to the issues was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2001).

The claims of entitlement to service connection for a left ear hearing loss disability and flat feet may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records.  Notably, a July 2001 VA examination report did not show a hearing loss disability in the left ear for VA compensation purposes.  Additionally, while service treatment records showed that the Veteran was issued arch supports for complaints of flat feet, an August 2001 VA examination indicated that while the Veteran had "arches dropped down on both feet," x-rays revealed no abnormality of the arches. 

In denying the Veteran's service connection claims for a left ear hearing loss disability and flat feet in November 2001, the RO found no indication that the Veteran had left ear hearing loss and found that the fallen arches were not shown to result in chronic disability as flat feet was not diagnosed.  

To reopen the claims, the new evidence must show that the Veteran has a current left ear hearing loss disability and flat feet disability.       

Pertinent evidence received since the last final decision for the claims of service connection includes numerous treatment records as well as VA examination reports.   Significantly, a July 2008 private audiology report and a December 2009 VA examination report showed left ear hearing loss for VA compensation purposes.  Additionally, a statement from a podiatrist dated in August 2013 indicated that "flat feet (Pes Planus) and fallen arches are the same thing."  The Veteran also indicated in his substantive appeal and hearing testimony that he entered service with no limitations but after having to wear government-issued flight boots with no support for more than 20 years, he experienced soreness and was diagnosed as having flat feet.

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claims for service connection for a left ear hearing loss disability and a flat feet disability.  The bases for the initial denials of service connection was the lack of evidence demonstrating the existence of current disabilities, as there is now current evidence of each disability, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claims of service connection for a left ear hearing loss disability and a flat feet disability, and the claims are reopened.  


ORDER

New and material evidence to reopen the claim of service connection for a left ear hearing loss disability has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a flat feet disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran essentially contends that he has a bilateral hearing loss disability due to in-service noise exposure.  In this regard, the evidence of record showed that the Veteran currently has a bilateral hearing loss disability and had noise exposure in service as he is service-connected for tinnitus based on acoustic trauma during service.  

As to the etiology of his current hearing loss disability, there are two medical opinions.  In a July 2008 letter, C.W.L, M.D. noted that based on the Veteran's history of noise exposure during service and his current testing, he should be service-connected for hearing loss.  On the other hand, the December 2009 VA examiner indicated that, based on review of the claims folder and evaluation of the Veteran, it was clear that the current hearing loss did not occur during service and was less likely than not service-connected and more likely presbycusis.  In support of his opinion, the examiner cited to the normal hearing tests during service and at service separation.  The examiner acknowledged that the Veteran had been exposed to hazardous noise during service but indicated use of protective devices, and noted that exposure did not mean hearing loss would result or occur later in life.  

Based on the current record, the Board finds that there is insufficient evidence to make a determination in this case.  Dr. L's opinion did not reflect consideration of the Veteran's audiological history, including the results of audiological testing in service.  On the other hand, although the December 2009 VA examiner reviewed the claims folder, the basis of his opinion appears to be the lack of findings of hearing loss disability during service.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Based on the foregoing, the Board finds that this matter should be remanded for another examination for the purpose of determining whether conceded in-service noise exposure is related to current hearing loss disability and whether such exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the claim for disabilities of the feet, the Board notes that service treatment records showed that the Veteran was issued arch supports for his pes planus in February 2000.  Additionally, current treatment records revealed treatment for various foot disabilities, to include plantar fasciitis and tarsal tunnel syndrome.  Additionally, an August 2013 letter from M.N., D.P.M. indicated that Veteran's "sensory motor peripheral polyneuropathy is directly related to the 20 plus years of wearing the government issued flight boots without arch supports."  On remand, the Veteran must be provided an examination to determine the current nature and etiology of any current foot disability.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine whether any current hearing loss disability is related to conceded in-service noise exposure.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed. 

The examiner must provide an opinion as to whether  any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

In providing the opinion, the examiner should address the significance, if any, of the threshold shifts in hearing acuity in service.  (See, e.g., the entrance examination audiological test results in 1976 and results of testing conducted in 2001).  
 
The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current disability of the feet.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current foot disorder, including pes planus, tarsal tunnel syndrome, plantar fasciitis, and peripheral neuropathy, that is related to service to include as due to wearing boots during service and in-service treatment for flat feet during service.  

The examiner's attention is directed to Dr. N's August 2013 letter.  

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3. Then, after ensuring any other necessary development has been completed as a result of this remand (to include examinations), readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


